          Case 2:15-cr-00200-KJD-PAL Document 107 Filed 04/09/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:15-cr-00200-KJD-PAL
                  Plaintiff,                       )
 4                                                 )   ORDER
                                                   )
 5         vs.                                     )
                                                   )
 6   RAY ANDERSON,                                 )
                                                   )
 7                Defendant.                       )
                                                   )
 8

 9         Based on the stipulation of counsel, the Court finds that good cause exists to continue

10   Defendant ANDERSON’s Revocation Hearing currently set for April 20, 2021, to

11   ______________
     Tuesday, July 20____, 2021 at ___:___
                                    10 30 _.m.
                                           a

12

13                    9th day of April, 2021.
           DATED this ___

14

15                                             ______________________________________
                                               HONORABLE KENT J. DAWSON
16                                             UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24
                                               3
